     Case 2:19-cv-00164-DSF-JC Document 66 Filed 10/09/19 Page 1 of 3 Page ID #:689




 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually                 Case No. 2:19-cv-00164-DSF-JC
11
     and on behalf of all others similarly
12   situated,                                     ORDER GRANTING STIPULATION
13                                                 TO STAY CASE AND VACATE
                        Plaintiff,                 ALL DEADLINES PENDING
14                                                 APPEAL
           v.
15
16   GOLDWATER BANK, N.A. a/k/a
17   “GOLDWATER BANK, N.A. INC.”
     a/k/a “GOLDWATER BANK, N.A.
18   INCORPORATED,”
19
20                      Defendant.
21
22
           Pursuant to the parties’ stipulation, and for good cause shown, including the
23
     declaration of Jon B. Fougner and the attachment thereto, the Court finds as
24
     follows.
25
           Plaintiff Terry Fabricant filed this case as a purported class action on
26
     January 8, 2019. Dkt. No. 1.
27
28



                                             -1-
     Case 2:19-cv-00164-DSF-JC Document 66 Filed 10/09/19 Page 2 of 3 Page ID #:690




 1         The Court entered an order striking the putative class claims on July 17,
 2   2019. Dkt. No. 49.
 3         Plaintiff petitioned the Ninth Circuit for permission to appeal that order on
 4   July 31, 2019. See Dkt. No. 55.
 5         That petition remains pending and may remain pending for months. If it is
 6   granted, it will be filed by an appeal that will take months or years.
 7         Plaintiff is not entitled to classwide discovery until and unless the Ninth
 8   Circuit issues an order reversing, vacating, or modifying the Court’s order striking
 9   putative class claims.
10         Redundant work will be imposed on the parties, their counsel, and the Court
11   if the parties pursue discovery on the individual claims now and then again on the
12   class claims after such an order from the Ninth Circuit.
13         The Court stated at the July 29, 2019, initial case management conference
14   that the parties could stipulate to stay the case while the Ninth Circuit decides the
15   appeal.
16         The parties have begun working towards the Final Pretrial Conference
17   insofar as they have begun meeting and conferring about discovery requests served
18   by Plaintiff.
19         The parties have not previously requested that the case be stayed and that all
20   dates be vacated.
21         The Court therefore GRANTS the parties’ stipulation and STAYS the entire
22   case during the pendency of Plaintiff’s petition—and, if it is granted, during the
23   pendency of the ensuing appeal. The Court VACATES all future dates, deadlines,
24   and hearings, including the Final Pretrial Conference and trial, and orders the clerk
25   to remove the same from the calendar.
26
27
28



                                           -2-
     Case 2:19-cv-00164-DSF-JC Document 66 Filed 10/09/19 Page 3 of 3 Page ID #:691




 1         The Court orders the parties to submit a joint status update, every 120 days
 2   and no later than 2 weeks after each of the following events: (1) the Ninth Circuit’s
 3   ruling on the petition; (2) the Ninth Circuit’s ruling on any permitted appeal.
 4         IT IS SO ORDERED.
 5    DATED: October 9, 2019
 6                                          Honorable Dale S. Fischer
 7                                          UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          -3-
